Case 5:20-cv-02627-MCS-SP Document 18 Filed 02/26/21 Page 1 of 8 Page ID #:300



 1
 2
                                                                    JS-6
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10       DAWN GEE, individually and on          Case No. 5:20-cv-02627 MCS (SPx)
11       behalf of others similarly situated,
                                                ORDER GRANTING PLAINTIFF
12                           Plaintiff,         DAWN GEE’S MOTION FOR
13                                              REMAND
                      v.
14
15       SIGNATURE RETAIL SERVICES,
         INC., an Illinois Corporation; and
16
         DOES 1 through 50, inclusive
17
                             Defendants.
18
19
20            Plaintiff Dawn Gee (“Gee”) moves to remand this case to the San Bernardino
21   County Superior Court. Mot. to Remand (“MTR”), ECF No. 13. Defendant Signature
22   Retail Services, Inc. (“SRS”) opposed the motion and Gee filed a reply. 1 Opp’n, ECF
23   No. 14; Reply, ECF No. 15. The Court deems this matter appropriate for decision
24   without oral argument. See Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15. For the following
25
26   1
      Gee submitted an objection to evidence filed by SRS. The objected-to evidence is
27   unnecessary to the resolution of the motion, and some supports facts not in dispute. As
     such, the Court need not resolve the objection at this time.
28
                                                1
Case 5:20-cv-02627-MCS-SP Document 18 Filed 02/26/21 Page 2 of 8 Page ID #:301



 1   reasons, the Court GRANTS Gee’s motion.
 2   I.    BACKGROUND
 3          Plaintiff Dawn Gee (“Gee”) filed a putative class action complaint in the San
 4   Bernardino County Superior Court. Not. of Removal, Ex. A. Gee then filed a First
 5   Amended Complaint (“FAC”) that “add[ed] one additional representative claim for
 6   recovery of civil penalties pursuant” to the Private Attorneys General Act (“PAGA”).
 7   MTR 3; Not. of Removal, Ex. C (“FAC”). The FAC contains the following causes of
 8   action: (1) violation of California Labor Code §§ 510 and 1198 (unpaid overtime); (2)
 9   violation of California Labor Code §§ 226.7 and 512(a) (unpaid meal period premiums);
10   (3) violation of California Labor Code § 226.7 (unpaid rest period premiums); (4)
11   violation of California Labor Code §§ 1194, 1197 and 1197.1 (unpaid minimum wages);
12   (5) violation of California Labor Code §§ 201, 202 and 203 (final wages not timely
13   paid); (6) violation of California Labor Code § 226(a) (failure to provide accurate wage
14   statements); (7) violation of California Labor Code §§ 2800 and 2802 (failure to
15   reimburse business expenses); (8) violation of California Business And Professions
16   Code § 17200, et seq.; and (9) violation of California Labor Code § 2699, et seq. See
17   generally FAC. Gee’s first eight causes of action are class allegations while Gee’s ninth
18   cause of action, the PAGA action, is brought “as a representative action on behalf of
19   herself and similarly Aggrieved Employees.” Id. at ¶ 102; see also Id. at ¶ 12 (“Plaintiff
20   brings the First through Eighth Causes of Action as [sic] class action on her own behalf
21   and on behalf of all other members of the general public similarly situated, and, thus,
22   seeks class certification under Code of Civil Procedure section 382.”).
23         In her FAC, Gee alleges she worked for SRS “from approximately July 2019 to
24   January 11, 2020.” Id. at ¶ 18. SRS employed Gee, “the Class, and the Aggrieved
25   Employees as hourly-paid or non-exempt employees.” Id. at ¶ 19. Gee alleges that SRS
26   committed multiple California Labor Code violations See Id. at ¶¶ 17-108. The FAC
27   alleges the following proposed class:
28
                                                 2
Case 5:20-cv-02627-MCS-SP Document 18 Filed 02/26/21 Page 3 of 8 Page ID #:302



 1         All current and former non-exempt employees of any of the Defendants within
 2         the State of California at any time commencing four (4) years preceding the filing
           of Plaintiff’s complaint up until the time that notice of the certified class action
 3         is provided to the class (hereinafter referred to as the “Class” or “Class
 4         Members.”)
 5
 6         Id. at ¶ 13. Defendant Signature Retail Services, Inc. (“SRS”) removed this case

 7   on the basis that removal is proper under the Class Action Fairness Act of 2005

 8   (“CAFA”). Not. of Removal ¶ 13. Gee then filed a motion to remand the action to the

 9   San Bernardino County Superior Court on the basis that SRS cannot show the “matter

10   in controversy exceeds the sum or value of $5,000,000.” 28 U.S.C § 1332(d); See

11   generally MTR.

12   II.   LEGAL STANDARD

13         A defendant can remove a case from a state court to a federal court if the case

14   could have originally been brought in federal court. 28 U.S.C § 1441(a). The Class

15   Action Fairness Act (“CAFA”) “vests the district court with ‘original jurisdiction of any

16   civil action in which the matter in controversy exceeds the sum or value of $5,000,000,

17   exclusive of interest and costs, and is a class action in which’ the parties satisfy, among

18   other requirements, minimal diversity.’” Abrego Abrego v. The Dow Chem. Co., 443

19   F.3d 676, 680 (9th Cir. 2006) (quoting 28 U.S.C § 1332(d)).

20          “[T]he defendant seeking removal bears the burden to show by a preponderance

21   of the evidence that the aggregate amount in controversy exceeds $5 million when

22   federal jurisdiction is challenged.” Ibarra v. Manheim Investments, Inc., 775 F.3d 1193,

23   1197 (9th Cir. 2015). If a plaintiff files a motion to remand that challenges the amount

24   in controversy in the defendant’s removal, “both sides submit” evidence about the

25   amount in controversy. Id. at 1198. The evidence to be submitted includes “affidavits

26   or declarations [] or other ‘summary-judgment type evidence.” Id. at 1197 (quoting

27   Singer v. State Farm Mut. Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir.1997)).

28         Under PAGA, an employee can “bring an action for civil penalties on behalf of

                                                 3
Case 5:20-cv-02627-MCS-SP Document 18 Filed 02/26/21 Page 4 of 8 Page ID #:303



 1   the state against his or her employer for Labor Code violations committed against the
 2   employee and fellow employees, with most of the proceeds of that litigation going to
 3   the state.” Iskanian v. CLS Transportation Los Angeles, LLC, 327 P.3d 129, 133 (2014).
 4   The penalties the plaintiff seeks under PAGA “cannot be used to satisfy the” necessary
 5   $5 million “CAFA jurisdictional amount.” Phan v. Sears, Roebuck & Co., No. 5:15-cv-
 6   02582-ODW (KK), 2016 WL 1408057, at *2 (C.D. Cal. Apr. 11, 2016).
 7   III.   DISCUSSION
 8          Gee alleges that SRS relies on PAGA penalties in its Notice of Removal and that
 9   without the PAGA related damages, SRS’s own calculations show there is not $5
10   million in controversy. MTR 6-9. Therefore, Gee argues that SRS has not shown an
11   essential part of CAFA jurisdiction. SRS alleges that the FAC alleges more than $5
12   million in controversy and that PAGA penalties should be included when determining
13   whether the FAC places $5 million in controversy. Opp’n 9-20. SRS provides a chart
14   of damages in its opposition that lists the damages and amounts as follows:
15
16    DAMAGES                                      AMOUNTS
17    Overtime Claim                               $341,852.10

18    Minimum Wage Claim                           $455,802.80

19    Liquidated Damages                           $455,802.80
20    Meal and Rest Period Claims                  $911,605.60
21    Waiting Time Penalties                       $401,472.00
22    Wage Statement Penalties                     $360,550.00
23    Failure     to    Maintain     Aggrieved $97,000.00
24    Employees’ Personal Records
25    PAGA       Penalties     of    Aggrieved $1,747,203.12
26    Employees
27    Attorneys’ Fees                              $1,192,822.10
28
                                               4
Case 5:20-cv-02627-MCS-SP Document 18 Filed 02/26/21 Page 5 of 8 Page ID #:304



 1                                                  $5,964,110.42 2
         Total
 2
             The Court agrees with Gee that the CAFA jurisdictional amount of $5 million is
 3
     not met in this case. The Ninth Circuit has stated that when plaintiffs assert a “PAGA
 4
     clam . . . as a representative claim” as opposed to “a class claim,” PAGA penalties are
 5
     not added to the amounts sought under the class claims when determining whether a
 6
     party seeking removal has shown that the CAFA jurisdictional amount is met. Yocupicio
 7
     v. PAE Grp., LLC, 795 F.3d 1057, 1060 (9th Cir. 2015); Arnold v. OSF Int'l, Inc., No.
 8
     EDCV 17-897 JGB (KKx), 2017 WL 2841697, at *5 (C.D. Cal. June 30, 2017) (stating
 9
     that the Ninth Circuit in Yocupicio held that the “representative PAGA claim could not
10
     be aggregated with the amount sought by the plaintiff pursuant to his class claims to
11
     satisfy the amount in controversy requirement under CAFA”); Phan, 2016 WL
12
     1408057, at *2 (stating that because the plaintiff’s PAGA claim that was brought “as a
13
     representative claim,” the “penalties resulting from the PAGA cause of action will not
14
     be considered in evaluating the amount in controversy for the class action” (emphasis
15
     in original)). Instead, the Court removes the PAGA penalties from the defendant’s
16
     alleged amount and determines whether the CAFA jurisdictional amount still exists.
17
     Arnold, 2017 WL 2841697, at *5 (“Having concluded that inclusion of potential PAGA
18
     penalties in a CAFA amount in controversy analysis is improper, the Court must reduce
19
     OSF's estimate by” the alleged PAGA penalty amount.); Santoyo v. Consol. Foundries,
20
     Inc., No. CV 16-02232 BRO (SSx), 2016 WL 5955851, at *3 (C.D. Cal. Oct. 13, 2016)
21
     (removing PAGA claims damages from the alleged amount of damages and
22
     determining the CAFA jurisdictional amount was not met).
23
24
     2
       SRS notes that “[t]he total amount does not include the potential exposure on
25   Plaintiff’s (1) unreimbursed business expenses claim; (2) violation of California
26   Business & Professions Code §§17200, et seq. claim; (3) request for injunctive relief,
     and (4) request for pre-judgment interest.” Opp’n 20, n. 4 (emphasis in original).
27   However, SRS does not provide any evidence about how these claims change the total
     amount in controversy. The Court therefore does not consider how these claims affect
28   the actual amount.
                                                5
Case 5:20-cv-02627-MCS-SP Document 18 Filed 02/26/21 Page 6 of 8 Page ID #:305



 1         Here, Gee brought her PAGA claim as a representative claim, not a class claim.
 2   See FAC ¶ 2 (stating that only the first eight claims “are brought as a class action”); see
 3   also Id. at ¶ 3 (stating the ninth claim “is brought as a representative action”). It
 4   therefore “cannot be deemed to be a class claim.” Yocupicio, 795 F.3d at 1060. After
 5   removing the PAGA penalty amounts, SRS’s calculation of damages falls under the
 6   required CAFA jurisdictional amount of $5 million. See Opp’n 20; see also Arnold,
 7   2017 WL 2841697, at *5. Therefore, by SRS’s own calculations, the Court does not
 8   have CAFA jurisdiction.
 9         SRS relies on McNulty v. CRST Van Expedited, Inc., EDCV 14-0043 JGB (SPx),
10   2014 U.S. Dist. LEXIS 181054 (C.D. Cal. July 18, 2014) to argue they can include
11   PAGA penalties into their calculation. Opp’n 18. However, in McNulty, the defendant
12   removed the case on the basis of both diversity jurisdiction and CAFA jurisdiction.
13   McNulty, 2014 U.S. Dist. LEXIS 181054 at *2. The Court then analyzed whether the
14   defendant could add 25% of the PAGA penalty to the “Labor Code violations Plaintiff
15   suffered” for purposes of determining whether the jurisdictional amount of $75,000
16   under 28 U.S.C. § 1332 was met. 3 Id. at *8. The Court allowed the defendant to include
17   the PAGA penalty as a part of the potential amount in controversy related to the
18   individual plaintiff. See Id. at *9. McNulty is thus inapplicable to the present case where
19   SRS wants to use PAGA penalties to meet the CAFA jurisdictional amount.
20         SRS has not shown “by a preponderance of the evidence” that the CAFA
21   jurisdictional amount of $5 million is met here, as their own calculation falls under $5
22   million once PAGA penalties are removed. See Ibarra, 775 F.3d at 1197. The Court
23   will not rule on Gee’s arguments concerning the value of her various other claims. See
24   Arnold, 2017 WL 2841697, at *5.
25
26   3
      “Seventy-five percent of the civil penalties recovered go to the Labor and Workforce
27   Development Agency ("LWDA"), and the remaining twenty-five percent go to the
     aggrieved employees.” McNulty v. CRST Van Expedited, Inc. EDCV 14-0043 JGB
28   (SPx), 2014 U.S. Dist. LEXIS 181054, at *7 (C.D. Cal. July 18, 2014).
                                                 6
Case 5:20-cv-02627-MCS-SP Document 18 Filed 02/26/21 Page 7 of 8 Page ID #:306



 1   IV.   ATTORNEYS’ FEES
 2         Gee also seeks attorneys’ fees for efforts related to her present motion. MTR 22,
 3   23; Reply 28, 29. 28 U.S.C. § 1447(c) allows for the Court to grant attorneys’ fees,
 4   costs, and expenses in “an order remanding the case.” The Court will not grant
 5   attorneys’ fees if a defendant has an “objectively reasonable” basis for seeking to
 6   remove a case to federal court. Lussier v. Dollar Tree Stores, Inc., 518 F.3d 1062, 1066
 7   (9th Cir. 2008). That a defendant’s “arguments lack merit” does not mean it fails this
 8   standard. Id. at 1065. However, a Court may find that it is not “objectively reasonable”
 9   to seek removal when “the relevant case law clearly foreclosed the defendant’s basis of
10   removal.” Id.; see also Figueroa v. Logisticare Sols., LLC, No. SA CV 20001112-DOC-
11   JDE, 2020 WL 6043211, at *2 (C.D. Cal. Oct. 10, 2020) (quoting Lussier).
12         Here, the Court finds that relevant case law from both the Ninth Circuit and
13   subsequent district court decisions clearly established that “the Court cannot consider
14   any damages arising from the PAGA claims to determine if the amount in controversy
15   exceeds $5,000,000.” Santoyo, 2016 WL 5955851, at *3; accord Yocupicio, 795 F.3d
16   at 1060; accord Arnold, 2017 WL 2841697, at *5; accord Santoyo, 2016 WL 5955851,
17   at *3. However, SRS did exactly that when removing the case. See Opp’n 7. Without
18   the PAGA claims, SRS’s own alleged amount does not reach the CAFA jurisdictional
19   amount. See Id at 20. The only case SRS cites in its opposition is inapplicable to the
20   facts in this case. As such, the Court finds that SRS did not have an “objectively
21   reasonable” basis to remove this case. Gee is awarded $5,200 in attorneys’ fees.
22         ///
23         ///
24
25
26
27
28
                                                7
Case 5:20-cv-02627-MCS-SP Document 18 Filed 02/26/21 Page 8 of 8 Page ID #:307



 1   V.    CONCLUSION
 2         For the foregoing reasons, the Court GRANTS Gee’s motion to remand. The
 3   case is thus remanded and Gee is awarded $5,200 in attorneys’ fees.
 4   IT IS SO ORDERED.
 5
 6   Dated: February 26, 2021
 7                                                 MARK C. SCARSI
                                                   UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               8
